Title: From George Washington to John Hanson, 10 May 1782
From: Washington, George
To: Hanson, John


                        
                            Sir:
                            Head Quarters May 10th 1782
                        
                        I do myself the honor to transmit to your Excellency the inclosed papers No. 1, 2, 3, 4,: they contain a continuance of the Correspondance which has been produced between me, General Robertson and Sir Henry Clinton in the case
                            of Capt. Huddy—that from Sir Henry Clinton did not come to hand till some days after the receipt of General Robertsons Letter and after my reply to the latter. I am in daily expectation of an Answer from General Robertson, which I hope will
                            bring this ungratefull business to a conclusion.
                        I take this Opportunity to convey to Congress sundry English & New York Papers which have within a
                            few days past been put into my hands. Their Contents are new and interesting and I take the earliest occasion to present
                            them to Congress.
                        Altho’ I view the Debates so far as they convey proposals of pacification to America to be idle &
                            delusory, yet I cannot but confess my fears for the effect they may have upon the Exertions of the States which are
                            already too feeble and void of energy.The People, so far as I am informed are catching at the Idea of Peace with great
                            eagerness—And the Industry which the Enemy are using for its propogation is to me, a very suspicious Circumstance—For my
                            own part I view our situation such, that instead of relaxing we ought to improve the present Moment as the most favorable
                            to our wishes—The British Nation appear to me to be staggered and almost ready to sink beneath the accumulated weight of
                            Debt & Misfortune—if we follow the blow with vigour and energy I think the game is our own.
                        Just as I am closing these dispatches, a Letter from Sir Guy Carleton is handed me—covering sundry Printed
                            Papers—a Copy of which with the papers I have now the honor to inclose to your Excellency together with the Copy of my
                            answer to him and I flatter myself my conduct thereon will be agreeable to the wishes of Congress. I have the honor to be
                            Sir Your Excellencys Most Obedient humble Servt
                        
                            Go: Washington
                        
                    